MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Jan 31 2020, 10:10 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark F. James                                             Curtis T. Hill, Jr.
Anderson, Agostino & Keller P.C.                          Attorney General of Indiana
South Bend, Indiana
                                                          Angela N. Sanchez
                                                          Assistant Section Chief
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.S.,                                                     January 31, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-2147
        v.                                                Appeal from the St. Joseph Probate
                                                          Court
State of Indiana,                                         The Honorable Graham C.
Appellee-Petitioner                                       Polando, Magistrate
                                                          The Honorable Jason A.
                                                          Cichowicz, Judge
                                                          Trial Court Cause Nos.
                                                          71J01-1801-JD-020
                                                          71J01-1804-JD-106



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-2147 | January 31, 2020                 Page 1 of 4
[1]   On March 28, 2018, J.S. was adjudged delinquent for committing an act that

      would have been theft had it been committed by an adult. He was placed on

      probation. On April 27, 2018, the State filed a new petition alleging

      delinquency for acts that would have been Class A misdemeanor theft and

      Class B misdemeanor false informing had they been committed by an adult.

      J.S. admitted to the allegations and, following a hearing, the juvenile court

      modified and continued his probation.


[2]   The terms of J.S.’s probation included abstention from the use and possession

      of illegal substances and alcohol and a requirement that J.S. attend school

      regularly and obey school rules with no unexcused absences, tardies, or

      suspensions. In August 2018, the State filed a modification report alleging that

      J.S. had tested positive for THC in June and July 2018, had received two days

      of in-school suspension after he left school without permission, had received

      three days of out-of-school suspension for calling the in-school suspension

      supervisor a “bitch,” and had accumulated seventy individual class absences.

      Appellant’s App. Vol. II p. 43. Following a modification hearing, the juvenile

      court allowed J.S. to remain on probation but ordered that he serve up to ninety

      days of home detention and participate in a day reporting program; the court

      also imposed a stayed sentence of thirty days at the St. Joseph County Juvenile

      Justice Center.


[3]   In August 2019, the State filed a modification report indicating that from

      December 9, 2018, to July 25, 2019, J.S.’s whereabouts were unknown. During

      these months, he failed to contact his probation officer, his caseworker, or his

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2147 | January 31, 2020   Page 2 of 4
      tutor. Following a modification hearing, the juvenile court ordered J.S.

      committed to the Department of Correction (DOC) for housing in an

      appropriate juvenile facility. J.S. now appeals.


[4]   Placement of a juvenile who is adjudged delinquent is within the discretion of

      the juvenile court. M.C. v. State, 134 N.E.3d 453, 458 (Ind. Ct. App. 2019).

      This broad discretion is “subject to the statutory considerations of the welfare of

      the child, the safety of the community, and the policy of favoring the least harsh

      disposition.” Id.; see also Ind. Code § 31-37-18-6 (listing statutory factors). We

      will reverse only if the disposition is clearly erroneous and against the logic and

      effect of the facts and circumstances before the court or the reasonable,

      probable, and actual inferences that may be drawn therefrom. M.C., 134
N.E.3d at 458.


[5]   J.S. argues that the juvenile court in this case erred because it failed to order the

      least harsh disposition. We cannot agree. J.S. has been on juvenile probation

      since early 2018, under multiple cause numbers, including two terms of home

      detention. As part of probation, he has participated with services including

      Gang Violence Intervention programming, group sessions with Dockside

      services, home-based individual therapy, tutoring, case management services,

      and Day Reporting sessions including alternative educational programming.


[6]   Notwithstanding this array of services, as well as the lenient placement he

      received for nearly two years, J.S. has been unable to comply with probation

      requirements or the rule of law. He has committed new offenses, tested positive


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2147 | January 31, 2020   Page 3 of 4
      for THC on multiple occasions, failed to attend school regularly and conform

      his behavior to school requirements, and absconded altogether from the

      juvenile justice system for over six months. J.S.’s probation officer explained to

      the juvenile court that “we have exhausted all options with this Juvenile and

      family.” Tr. Vol. II p. 5. The more lenient placement has failed to put J.S. on

      the path of rehabilitation, and at this point, we find that the juvenile court did

      not err by finding that it had no viable alternative other than placement in the

      DOC.


[7]   The judgment of the juvenile court is affirmed.


      Riley, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2147 | January 31, 2020   Page 4 of 4